Exhibit 10.1

SECOND ADDENDUM TO PATENT LICENSE AGREEMENT

THIS ADDENDUM, effective upon execution by the parties hereto, is entered into
by SI Diamond Technology, Inc., a corporation of Texas having its principal
place of business at Austin, Texas (herein called SIDT or "Licensee"), and Till
Keesmann, an individual having an address at Heidelberg, Germany (herein called
"Licensor"). 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed as follows:

 

ARTICLE 16. 

CONTINUATION OF THE PATENT LICENSE AGREEMENT WITH CERTAIN NEW OBLIGATIONS

16.00

The first Addendum To Patent License Agreement between the parties dated August
7, 2002, is struck as concerns its Paragraphs 15.01-15.05.  Otherwise, the
Patent License Agreement between the parties dated May 26, 2000, continues
uninterrupted and with all of its original provisions intact and binding upon
the parties, except that the Patent License Agreement provision for payment at
Paragraph 6.02(a) thereof has been struck in accordance with the first Addendum
and the Paragraphs 16.00-16.05 herein shall henceforth be considered provisions
under the Patent License Agreement.

16.01

Licensee shall pay to Licensor an aggregate of $500,000 U.S. dollars, no later
than May 15, 2003.  Failure to make payment, in the aggregate, of $500,000
results in this License being terminated.

16.02

As a first portion payment toward the aggregate $500,000, Licensee shall have
paid to Licensor, effective with this Second Addendum, $100,000 U.S. dollars, in

1

--------------------------------------------------------------------------------

 

cash or which will be realized by the sale of SIDT common stock either: i)
issued to Licensor with such stock able to be sold by Licensor after the
registration of such SIDT common stock becomes effective or ii) not issued to
Licensor, but the proceeds from such sale in the amount of $100,000 being paid
to Licensor in cash.    Licensee shall give Licensor immediate notice when the
registration becomes effective.  The number of shares of such stock is to be
determined by dividing $100,000 by the market price of SIDT's common stock.  The
market price will be determined by taking the average closing price of SIDT's
common stock, as quoted on the NASDAQ OTC Bulletin Board System, for the five
trading days preceding the date the registration statement covering the shares
issued in connection with this Agreement is declared effective.  Licensor agrees
to sell shares issued to him on a basis which should reasonably minimize the
impact on the stock price during the course of a period up to thirty calendar
days beginning the day after the registration statement covering these shares is
declared effective.  The parties further agree to review the status of the sales
of shares after twenty-one days and, if SIDT so requires, to extend the sale
period to December 30, 2002.  If Licensor sells any of the shares issued to him
in the thirty calendar day or adjusted sale period beginning the day after the
registration statement covering these shares is declared effective, and the net
proceeds from the sale of those shares are less than the market price (as
defined above) times the number of shares sold, Licensee agrees to issue
additional shares of common stock, or an equivalent amount of cash, to make up
the shortfall.  To determine if any additional payment is due under this
Agreement, all calculations will be made on 

2

--------------------------------------------------------------------------------

 

 

 

an aggregate basis.  If shares are sold at prices both above and below the
market price as defined above, total net proceeds will be compared with the
total number of shares times the market value as defined above.  Licensor
accepts all market risk on all shares still held at the end of the thirty day or
adjusted sale period beginning after the registration statement is declared
effective.  If a portion of the shares are sold, all calculations will be made
on a pro-rata basis.  For example, if one-half of the shares received by
Licensor are sold during the thirty day or adjusted sale period, Licensee will
make up the shortfall, if any, on the shares sold as compared to one-half of the
expected market value.  Licensor will bear the market risk for the remaining
one-half of the shares that were not sold, regardless of the market price of the
SIDT common stock at the end of the thirty day or adjusted sale period. 

16.03

As balance of payment toward the aggregate of $500,000, the remaining payment of
$400,000 U.S. dollars shall be in cash and its due date, previously November 15,
2002, is extended to May 15, 2003.

16.04

If the payments described herein are not diligently made, Licensor may terminate
the Patent License Agreement upon written notice to Licensee. 

16.05

Licensee, through its U.S. patent counsel, shall assume lead responsibility on
behalf of Licensor for prosecuting the reissue application(s) based on U.S.
Patent 5,773,921, issued June 30, 1998.   The activities of Licensee in this
regard are subject to approval by Licensor’s U.S. patent counsel before being
implemented, 

3

--------------------------------------------------------------------------------

 

 

so that, for example, all intended communications to the U.S. Patent Office must
be previewed to Licensor’s U.S. patent counsel before they are made and all
communications from the U.S. Patent Office must be promptly reported to
Licensor’s U.S. patent counsel.  Licensor and Licensee will henceforth
separately pay their respective U.S. patent counsel for this work.  Patent
prosecution work in connection with the reissue application(s) performed by
Licensor’s U.S. patent counsel up to the date of this Second Addendum shall be
paid for by Licensee in accordance with the Patent License Agreement, Paragraph
5.01. 

IN WITNESS THEREOF the parties have caused this Second Addendum to be executed
by their duly authorized officers on the respective dates and at the respective
places hereinafter set forth.

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

TILL KEESMANN



                                                                       
            By:   /s/ Till Keesman                                   
                                                                       
                        Name: Till Keesmann

Signed at: __________________                                               
Date:   November 15, 2002         



 

                                                                       
            By:   /s/ Hubert Grosse-Wilde                       
                                                                       
                        Name: Hubert Grosse-Wilde



Signed at: __________________                                               
Date:   November 15, 2002          





SI DIAMOND TECHNOLOGY, INC.



                                                                       
            By:   /s/ Marc W. Eller                                
                                                                       
                        Name: Marc W. Eller
                                                                       
                        Title: CEO

Signed at:    Dallas, Texas                                             
            Date:   November 18, 2002            



 

 

 

5